784 So. 2d 1205 (2001)
Varrow Lucious DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-771.
District Court of Appeal of Florida, Second District.
April 11, 2001.
DANAHY, PAUL W., (Senior) Judge.
Varrow Davis challenges the trial court's order summarily denying his postconviction motion. Although the motion was styled a motion to correct illegal sentence, the trial court properly treated the claims therein as raised pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court's denial of the motion as untimely filed. We write only to note that Davis may raise his claim that his consecutively imposed habitual violent felony offender sentences are in violation of Hale v. State, 630 So. 2d 521 (Fla.1993), in a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), providing that he alleges that the claim may be determined *1206 from the face of the record. See Allen v. State, 779 So. 2d 471 (Fla. 2d DCA 2000).
Affirmed.
ALTENBERND, A.C.J., and WHATLEY, J., concur.